Citation Nr: 0910001	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for lacerations on the left 
eyebrow, left chin area, and tongue as a result of a fall 
during a November 2003 VA hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel





INTRODUCTION

The Veteran served on active military service from September 
1964 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 2004 by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for lacerations on 
the left eyebrow, left chin area, and tongue as a result of a 
fall during a November 2003 VA hospitalization.

In the Veteran's November 2003 claim, he applied to reopen 
his claim for service connection for both knees.  Service 
connection for the left knee has been in effect since 1998.  
However, service connection for a right knee disability 
claimed as secondary to his service-connected left knee 
disability was denied in a rating decision dated in August 
1990.  The November 2003 request to reopen this claim has not 
been properly addressed by the RO.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no evidence to support the claim that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care

3.  The preponderance of the competent medical evidence 
establishes that the Veteran does not have any qualifying 
additional disability as a result of a fall during a VA 
hospitalization in November 2003.

CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for lacerations on the left 
eyebrow, left chin area, and tongue as a result of a fall 
during a November 2003 VA hospitalization have not been not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for lacerations on the left eyebrow, left 
chin area, and tongue as a result of a fall during a November 
2003 VA hospitalization was received in November 2003.  
Thereafter, he was notified of the general provisions of the 
VCAA by the RO in correspondence dated in January 2004.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in January 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in June 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records pertaining 
to his 2003 hospitalization, fall, and lacerations have been 
obtained and associated with his claims file.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

VA statutory law provides that compensation shall be awarded 
for a qualifying additional disability or qualifying death, 
not the result of the veteran's willful misconduct, that was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran when the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(West 2002).

A review of the record reveals that the Veteran's claim for 
compensation was received in November 2003.

The regulations provide that benefits under 38 U.S.C. 1151(a) 
for claims received by VA on or after October 1, 1997 for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  See 38 
C.F.R. § 3.361 (2008).

VA determines whether a veteran has an additional disability 
by comparing the Veteran's condition immediately before the 
beginning of hospital care or medical treatment upon which 
the claim is based to the veteran's condition after such care 
or treatment has stopped.  Id.

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  See VAOPGCPREC 16-
92 (July 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).  The RO 
did consider 38 C.F.R. § 3.361 as reflected in the January 
2006 statement of the case (SOC).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he is entitled to compensation for 
lacerations on his forehead, chin, and tongue as a result of 
a fall on November 4, 2003 during a VA hospitalization.

A VA discharge summary dated in November 2003 shows that the 
Veteran was hospitalized at Altoona VA Medical Center (VAMC) 
beginning October 7, 2003 for complaints of nausea, diarrhea, 
abdominal discomfort, and vomiting for three days.  The 
summary reveals that he underwent multiple diagnostic tests 
during his hospitalization and that his symptomatology would 
transiently improve and then recur.  The summary described 
the fall in which the Veteran struck his head against a sink.  

VA treatment notes dated on November 4, 2003 reflect that at 
approximately 7:06 AM on November 4, 2003, the veteran was 
transferred to the Bon Secours Medical Center for a nuclear 
scan relative to biliary issues.  He was transferred with a 
NPO (nothing by mouth) status maintained.  Upon his return at 
10:53 AM, an inpatient note indicated that the Veteran was 
nauseated.  Neurological examination findings included 
nonfocal, alert, and anxious.  The assessment included 
recurrent nausea and GI upset of unknown etiology, diabetic 
gastroparesis, and H. [helicobacter] pylori positive 
gastritis.  The inpatient note indicated that the Veteran was 
very difficult to manage and that multiple workups and tests 
that had been performed and with the limited findings of 
gastritis and diabetic gastroparesis.  Mid-day notes show 
that surgical and gastrointestinal consultations were 
ordered, and a bedside diagnostic test was performed.

Afternoon VA treatment notes on the same day show that a 
nurse had been conversing with the Veteran for several 
minutes when he got up to use the bathroom at approximately 
3:29 PM.  According to the shift note, the RN noted that he 
had no complaints of pain or vertigo at the time.  Staff 
heard a large crashing noise and found the Veteran had fallen 
in the door of the bathroom across the hall.  He hit his head 
on the sink, which was broken/cracked.  The nurse reported 
that the Veteran responded verbally, stating that he did not 
know what happened to him.  A VA physician came to the scene 
to examine the Veteran.  He was noted to be alert and 
oriented and had lacerations on his chin, forehead, and 
tongue.  His lacerations were sutured.  The physician's 
impressions were lacerations on the chin, left eyebrow, and 
tongue, and vasovagal episode.  Shortly after the fall, the 
staff identified a potential for injury in a shift note and 
implemented an intervention to include a call bell within 
reach, and the bed in a low position with both side rails 
raised.  

The following day, the Veteran complained of continuing 
nausea.  On physical examination, his chin and temporal 
incision line was noted to be well-approximated with no 
drainage, and his tongue had sutures.  Results of a CT 
(computed tomography) of the head and x-ray of the c-spine 
(neck) were reported as negative.  Two days later, the 
sutures in his left eyebrow, chin, and tongue remained 
intact, and it was noted that there was no tenderness or 
swelling.  In the discharge summary, the physician added that 
the Veteran did not complain of any pain following the fall, 
and serial exams were negative except for small lacerations, 
which were sutured.

On November 6, 2003 the Veteran was transferred to the 
Pittsburgh VAMC for completion of the gastrointestinal 
evaluation, and on November 18, 2003 he was transferred to 
Hillview Nursing Home for up to 45 days.  Additional VA 
treatment records dated to June 2004 contained no complaints 
or findings related to any of his lacerations from his fall.  

The Board has considered the Veteran and his representative's 
contention that he is entitled to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, but finds that entitlement is 
not warranted.  There is absolutely no evidence to establish 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care.  Further, there is no competent 
medical evidence - or any assertion by the Veteran or his 
representative - that he has a qualifying additional 
disability as a result of his fall.  Therefore, his claim 
must be denied.

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  In this 
regard, the veteran avers that he fell at the hospital 
because of VA care.  He has not specifically pointed out 
where the failure in care occurred.  The hospital records 
associated with the claims folder do not indicate that there 
was a standing order in the weeks prior to the fall that the 
veteran was confined to his bed, or that restraints were 
required to keep him from leaving/falling out of the bed.  
There were no orders that the Veteran be accompanied to the 
bathroom or that ambulation with assistance was required.  
There is nothing in the record to suggest that up to the time 
of his injury, there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care.   

Further, the Veteran and his representative have never 
asserted that he has any qualifying additional disability as 
a result of his fall.  In his November 2003 claim, the 
Veteran requested "service connected disability mouth, jaw, 
head injury that occurred at the VAMC Altoona.  I wish to 
file for service connected disability under the 1151 rule!"  
Correspondence from the RO dated in January 2004 notified the 
Veteran of the what the evidence must show to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  In 
addition, a statement of the case dated in January 2006 
provided information about how VA determines whether a 
veteran has an additional disability and how actual causation 
is established.  See 38 C.F.R. § 3.361 (2008).  In a 
statement dated in April 2006, the Veteran's representative 
argued that the "total evidence of record supported the 
Veteran's contentions and [claim for] entitlement to 
compensation...for lacerations, left eyebrow, left jay, and 
tongue...."  In an Appellant's Brief dated in February 2009, 
the representative asserted there was an approximate balance 
of positive and negative evidence to allow the application of 
the benefit-of-the-doubt rule to grant the benefit sought.  
The Board finds that neither the Veteran nor his 
representative has identified any additional disability or 
symptomatology of a disability as a result of his accidental 
fall during VA hospitalization.  Notably, VA treatment 
records from November 2003 to June 2004 do not contain a 
single complaint of any residuals from the Veteran's 
lacerations on his forehead, chin, or tongue, such as scars 
that are painful or disfiguring; headaches, concussion, or 
other brain injury; speech impairment; difficulty chewing; 
loss of taste; or any other complaint.  

Moreover, to whatever extent these assertions are offered to 
establish that the Veteran has a claimed disability a result 
of VA treatment, as laypersons without the appropriate 
medical training and expertise, they are not competent to 
render a probative opinion on the medical matters upon which 
this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Consequently, lay assertions 
in this regard have no probative value.

For the foregoing reasons, the claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for lacerations on the left eyebrow, left 
chin area, and tongue as a result of a fall during a November 
2003 VA hospitalization must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for lacerations on the left 
eyebrow, left chin area, and tongue as a result of a fall 
during a November 2003 VA hospitalization is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


